OPINION
MORRISON, Judge.
This is an extradition proceeding.
Petitioner has filed his pro se brief in which he protests being returned to the State of New Mexico on the grounds that the State of New Mexico had lost jurisdiction to try him, because such state had permitted him to be extradited to the State of Texas while a felony accusation was pending against him in that state and before he had been tried. He has since been convicted in Reeves County, Texas, and his case is on appeal to this Court.
This is exactly the situation which we had before us in Ex parte Guinn, 162 Tex.Cr.R. 293, 284 S.W.2d 721. There the appellant contended that since the State of Oklahoma had voluntarily surrendered possession of appellant’s person to the Texas officers before they had prosecuted him under the complaint there pending they should be estopped to ask for appellant’s return. We overrule such contention. We now affirm the judgment of the trial court ordering delivery of petitioner to the agent of the State of New Mexico.
It is so ordered.